ATTORNEY GRIEVANCE COMMISSION *                    IN THE COURT OF APPEALS
OF MARYLAND                   *                     OF MARYLAND
                              *
                              *
     Petitioner               *                     Misc. Docket AG
                              *
v.                            *                     No. 43
                              *
MARILYN D. DIMAS              *                     September Term, 2014
                              *
                              *
     Respondent               *

                     *********************************************

                                              ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 16-772, in which Respondent admits she committed professional misconduct

in violation of Rule 1.15 and 8.1(c) and (d) of the Maryland Lawyers’ Rules of Professional

Conduct, it is this 21st day of October, 2014,

       ORDERED, by the Court of Appeals of Maryland, that Respondent, Marilyn D. Dimas,

be and she is hereby disbarred from the practice of law in the State of Maryland, effective forty-

five (45) days from the date of this Order; and it is further

       ORDERED, that, forty-five (45) days from the date of this Order, the Clerk of this Court

shall remove the name of Marilyn D. Dimas from the register of attorneys in the Court and

certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and clerks

of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).



                                                          /s/ Glenn T. Harrell, Jr.
                                                          Senior Judge